Citation Nr: 0420182	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  94-16 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to a separate disability rating for residuals 
of a closed-head injury, manifested by a left upper 
extremity disorder, including scar of the left wrist.

2.	Entitlement to a separate disability rating for residuals 
of a closed-head injury, manifested by a left lower 
extremity disorder.

3.	Entitlement to an increased rating for residuals of a 
status-post right femoral fracture with knee and hip pain, 
currently evaluated as 40% disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from August 1972 to July 1986.  
This appeal arises from a May 1991 rating action which denied 
service connection for left upper and lower extremity 
disorders, and a June 1992 rating action which denied a 
rating in excess of 20% for residuals of a status-post right 
femoral fracture with knee and hip pain.  By rating action of 
February 1994, the RO increased the rating of the veteran's 
residuals of a status-post right femoral fracture from 20% to 
40%; the issue of a rating in excess of 40% remains for 
appellate consideration.

By decision of August 1998, the Board remanded the issues 
noted on the title page of this decision to the RO for 
further development of the evidence and for due process 
development.  The Board remanded the case again in November 
2000 for another attempt to afford the veteran another chance 
to cooperate with VA's effort to develop evidence.

The veteran testified before a member of the Board of 
Veteran's in November 1997.  That member retired while the 
appeal was pending, and the Board offered the veteran another 
hearing.  The veteran requested another hearing, which the 
Board scheduled.  After rescheduling the hearing, he failed 
to report for the rescheduled hearing.  He has had no 
communication with the Board that would require or permit 
that the hearing be rescheduled.  See 38 C.F.R. § 20.702 
(2003).




FINDINGS OF FACT

1.  Entitlement to the benefits the veteran seeks on appeal 
cannot be determined without current physical examination.

2.  The veteran twice failed to report for scheduled VA 
physical examinations.


CONCLUSION OF LAW

Separate ratings for left upper and lower extremity residuals 
of a closed head injury and of an increased ratings for 
residuals of a status-post right femoral fracture with knee 
and hip pain is precluded by law for failure to report for 
examinations necessary to determine entitlement to the 
benefits sought.  38 C.F.R. § 3.655(a), (b) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claims underlying this appeal have been pending for many 
years.  By rating action of April 1991, the RO granted 
service connection for "residuals of a closed-head injury 
with traumatic OBS and dysthymia" stemming from an 
automobile accident in December 1984, and assigned a 
disability rating for that disease entity under Diagnostic 
Codes 8045-9305 of the VA's Schedule for Rating Disabilities 
(38 C.F.R. Part 4).  Subsequently that month, the veteran, 
through his representative, claimed entitlement to separate 
disability ratings for left upper and lower extremity 
disorders as residuals of the closed head injury.  By rating 
action of May 1991, the RO denied "service connection" for 
left upper and lower extremity disorders on the grounds that 
the evidence showed no disability affecting the left upper or 
lower extremity as a result of the December 1984 automobile 
accident.  At the September 1992 RO hearing on appeal, the 
veteran's representative argued that the May 1991 rating 
action was erroneous in failing to grant service connection 
for left upper and lower extremity disorders as residuals of 
the service-connected closed-head injury.  By decision of 
March 1993, an RO hearing officer denied entitlement to 
separate disability ratings for residuals of a closed-head 
injury manifested by left upper and lower extremity 
disorders, on the grounds that left upper and lower extremity 
symptoms were contemplated by the disability rating assigned 
the service-connected residuals of a closed-head injury with 
traumatic OBS and dysthymia under Diagnostic Codes 8045-9305, 
and that those symptoms were not so severe as to warrant 
separate service-connected left upper and lower extremity 
disability ratings.  

The Board's August 1998 remand summarized the evidence of 
record clearly showing the veteran's left-side arm and leg 
residuals of the closed head injury, comprising neurological 
residuals and a scar of the left wrist.  The Board discussed 
in detail the May 1991 rating decision's erroneous 
characterization of the veteran's claim as for service 
connection for the left arm and leg.  The Board noted that a 
March 1993 VA Hearing Officer's decision clearly recognized 
that the veteran's service-connected closed head injury had 
left-sided upper and lower extremity components, and that VA 
had rated the veteran under a diagnostic code that 
specifically provided for separate ratings of neurological 
residua of brain trauma.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8045 (2003).  The Board changed the statement of the 
issue from entitlement to service connection for left upper 
and lower extremity residuals to entitlement to separate 
ratings for a disability manifested by a left upper extremity 
disorder, including scar of the left wrist, and entitlement 
to a separate disability rating for residuals of a closed-
head injury, manifested by a left lower extremity disorder.  

The Board ordered examinations necessary to rate the level of 
disability from left-sided extremity neurological residuals 
and from a left wrist scar.

The Board's August 1998 remand also found, as the veteran's 
representative had argued in a November 1997 Board hearing, 
that the June 1993 and September 1995 orthopedic examinations 
of the veteran's right leg to assess disability from status-
post right femoral fracture with knee and hip pain had failed 
to assess disability due to factors set forth in regulations, 
see 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003), and binding 
judicial precedent.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The Board ordered examinations necessary to rate the 
level of disability of the right knee and hip.

In an August 1998 statement, the veteran responded to a 
letter from the Board, apparently referring to the Board's 
August 1998 remand, declining the examinations the Board had 
ordered.  He explained that he had suffered discrimination by 
VA.

The veteran reported for VA orthopedic examination on May 20, 
1999, but did not have the examination.  The examiner's 
report stated the examiner's belief that the ordered 
examination was unnecessary because it was essentially a 
repeat of very thorough examinations of the veteran that 
examiner had done in 1995 and 1993.  The examiner stated that 
when the veteran reported for the examination and asked what 
the examination was for, the examiner told him and read the 
medical requirements for the examination from the Board's 
remand.  The veteran then declined to be examined.  The 
examiner repeated that he was present and ready to examine 
the veteran, but the veteran refused, stating, "I feel it is 
harassment, and I have had enough of these exams."

An August 1999 supplemental statement of the case (SSOC), 
provided the veteran and his representative, recited the text 
of VA regulations requiring claimants for VA benefits to 
submit to examination when VA deems examination necessary to 
determine entitlement to a benefit.  See 38 C.F.R. §§ 3.326, 
3.655 (2003).  The SSOC informed the veteran that his claims 
were denied for failure to permit physical examinations 
necessary to decide his claims.

The Board remanded the claim again in November 2000 for 
additional examination.  The Board's remand explained the 
need for examination in this case, as follows:

Appellate review further discloses that 
the veteran declined VA examination when 
he reported for one scheduled examination 
in May 1999.  In the April 2000 Brief on 
Appeal, the veteran's representative 
requested that the veteran be afforded 
another opportunity to report for the 
requested examinations, noting that he 
suffered from significant mental 
impairment by virtue of his service-
connected traumatic OBS with dementia, 
which is rated 70% disabling.  The Board 
finds the representative's request 
reasonable and that the veteran should be 
afforded another opportunity to be 
examined, noting that (a) the purpose of 
the examinations is to specifically 
identify and evaluate additional 
disabilities affecting the veteran's left 
upper and lower extremities which have 
already been found to be service 
connected, and (b) such examinations are 
necessary to provide the specific medical 
findings which will then permit the RO to 
separately rate each left upper and lower 
extremity disorder diagnosed to be a 
residual of his closed-head injury, and 
to determine whether his residuals of a 
status-post right femoral fracture with 
knee and hip pain warrant a rating in 
excess of the currently-assigned 40%.  
However, the Board also notes, and the RO 
should inform the veteran and his 
representative of, the provisions of 
38 C.F.R. § 3.655 (a), (b) (1999) 
regarding the consequences of failure to 
report for VA examinations without good 
cause, specifically, that such failure to 
report for VA examination scheduled in 
conjunction (a) with an original 
compensation claim shall result in the 
claim being rated based on the evidence 
of record, and (b) with a claim for 
increase shall result in his claim being 
denied.

BVA Remand 5 (Docket No. 94-16 303 Nov. 22, 2000) (emphasis 
in original).

VA again scheduled examinations of the veteran.  An October 
2001 report of contact (VA Form 119) recorded that a U.S. 
Congressional aide in the office of the veteran's congressman 
reported that the veteran did not keep his appointment at 
Salem VA Medical Center.  The congressional contact person 
reported, "He seems to feel the exam is unnecessary and has 
been done already on more than one occasion."

An August 2002 SSOC again cited 38 C.F.R. § 3.655 as 
authority for continued denial of the veteran's claim.  The 
SSOC provided the reasons for denial of the claims.

The veteran seeks changes in his disability ratings that 
cannot be made without medical information that enables VA to 
evaluate the disabilities.  The RO had denied the veteran's 
claim.  The Board determined that it could not decide his 
claims without additional medical examination.  His 
representative has also requested additional medical 
examination on the veteran's behalf.  

Regulation provides:  "Reexaminations . . . will be 
requested whenever VA determines there is a need to verify 
either the continued existence or the current severity of a 
disability.  Generally, reexaminations will be required if it 
is likely that a disability has improved, or if evidence 
indicates ...that the current rating may be incorrect.  
Individuals for whom reexaminations have been authorized and 
scheduled are required to report for such reexaminations."  
38 C.F.R. § 3.327 (2003).

Regulation also declares the consequences of failure to 
report for a necessary examination:

  (a)  General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc."

(b)  Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim . . . or a 
claim for increase the claim shall be 
denied."

38 C.F.R. § 3.655 (2003).

The veteran has not shown good cause for failure to report 
for an examination.  The regulation is clear.  VA has the 
discretion to determine when examination is necessary to 
determine whether VA must grant a benefit.  The veteran's 
claims of discrimination and harassment, and frustration with 
VA's determination that the examinations are necessary 
without further explanation are not viewed as good cause for 
failure to report for or cooperate with an examination.  The 
Board is sympathetic with the veteran's frustration at the 
request for reexamination, and following his refusal to be 
examined by VA in May 1999 remanded the case for another 
attempt.  Regrettably, the veteran again chose not to 
cooperate.  

The claims at issue are not original compensation claims.  
The regulation is clear.  It prescribes that the claims shall 
be denied.  Because the veteran has refused the examination 
necessary to determine the level at which to compensate 
separately rated left upper and lower extremity and left 
wrist scar residuals of the closed head injury, and at which 
to compensate the residuals of the right femoral fracture, 
the Board does not have discretion to grant the veteran's 
claims.  The claims must each be denied.  38 C.F.R. 
§ 3.655(a), (b) (2003).

Regarding the matter of VA's duties of notice and assistance 
to the veteran as mandated by the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.326, 3.359 (2003), this case falls 
under the exception to the requirements that the Secretary 
afford assistance to the veteran in prosecuting his claim.  
38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) 
(2003).  Before the advent of the VCAA, the Board, in two 
remands, identified the sole matter remaining in this appeal 
as the need for current examinations to determine the current 
level of disability for rating purposes.  The veteran's 
statement of August 1998, page, 4, numbered paragraph 5, 
demonstrates his full awareness of the Board's determination 
that current examinations are necessary, and his considered 
and principled decision not to comply.  The October 11, 2001, 
report of contact with a member of the veteran's 
Congressman's staff again demonstrates the veteran's 
awareness that examination was scheduled and that he decided 
not to be examined.

The VCAA applies when the disposition of a claim depends on 
questions of fact, and the veteran must be fully informed, 
and then assisted, to develop the information and evidence 
necessary to substantiate a claim.  "VCAA notice is not 
required in connection with a claim that cannot be 
substantiated because no factual development could lead to an 
award."  VAOPGCPREC 5-2004 para. 4.  "Under 38 C.F.R. 
§ 5103(a), the Department of Veterans Affairs (VA) is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim when that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit."  Id., holding A.

This claim is one that cannot be substantiated as long as the 
veteran refuses to allow examination by VA because no factual 
development could lead to an award.  It is also a claim in 
which undisputed facts render the veteran ineligible for the 
claimed benefit.  The veteran is in complete control of VA's 
access to the information and evidence necessary to 
substantiate his claims.  He has demonstrated his complete 
awareness that VA needs information and evidence obtainable 
only from his submission to examination.  Although such 
factual information could resolve the claim, the veteran's 
actions have prevented any practicable action by VA, and 
preempted the question whether any factual development could 
lead to an award.

The veteran has transformed his case into one in which the 
facts that preclude further action are not in dispute: he has 
refused to let VA examine him; he has refused to let VA 
decide whether or at what level to pay the benefit he 
purportedly seeks.  The veteran's actions have transformed 
his case into one governed solely by a single regulation that 
compels an adverse result.  See 38 C.F.R. § 3.655 (2003).  
Consequently, in this case, VA has no duty under the VCAA.  
The Board can and must make its decision solely by 
application of the governing regulation.


ORDER

Entitlement to separate disability ratings for left upper 
(including scar of the left wrist) and lower extremity 
residuals of a closed head injury, and entitlement to an 
increased rating for residuals of a status post-right femoral 
fracture with knee and hip pain are denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



